IN THE SUPREME COURT OF IOWA
                                 No. 08–0519

                            Filed December 23, 2010


STATE OF IOWA,

      Appellee,

vs.

WAYNE SAMUEL BARNES,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Calhoun County, Joel E.

Swanson, Judge.



      State seeks further review of court of appeals’ decision reversing

defendant’s conviction for burglary and theft on ground trial counsel was

ineffective in failing to request a corroboration instruction. DECISION OF

COURT     OF      APPEALS    VACATED;     DISTRICT    COURT    JUDGMENT

AFFIRMED.



      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, and Cynthia L. Voorde, County Attorney, for appellant.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant State Appellate Defender, for appellee.
                                      2

TERNUS, Chief Justice.

      The State seeks further review of a court of appeals’ decision reversing

the defendant’s conviction for burglary in the third degree and theft in the

second degree, both as a habitual offender, on the ground trial counsel was

ineffective in failing to request a corroboration instruction.    Because we

agree the defendant failed to establish that, had the instruction been given, a

reasonable probability existed the outcome would have been different, we

vacate the decision of the court of appeals and affirm the judgment of the

district court.

      I. Background Facts and Proceedings.

      From the evidence presented at trial, a jury could find the following

facts. In March 2006, the defendant, Wayne Samuel Barnes, bought six to

eight pigs with the intent to raise them and sell them. His sister, Annette

Bellcock, and her husband, James Bellcock, allowed the defendant to keep

the pigs at an acreage they owned in rural Calhoun County. In return, the

defendant agreed to give the Bellcocks one pig when the pigs were ready for

market.    No one lived at the Bellcocks’ acreage, but there were several

outbuildings on the property and the Bellcocks kept horses there.

      The defendant cared for the pigs until sometime in May when he

abandoned them and moved to Kansas. The defendant did not contact the

Bellcocks, and they did not know where he had gone. James assumed care

of the pigs for about a month and then, tired of the effort and expense of

raising the pigs, sold them in June 2006.

      In March 2007, the defendant moved back to Iowa from Kansas with

his girlfriend, Brandi Rex.   The couple moved in with seventeen-year-old

Brian Sayer and his mother.

      On April 6, 2007, the Bellcocks discovered the riding lawn mower they

kept on the acreage had been stolen. The lawn mower had been stored in a
                                      3

machine shed on the property. The key for the lawn mower was locked up at

the Bellcocks’ residence. Prior to these events, the sliding door on the shed

had been blown off by the wind, so James had moved a large farm tractor in

front of the door so nothing could be driven out of the building. It appeared

the mower had been removed through an opening in a wall of the shed where

someone had taken off a piece of the wall.           The machine shed was

approximately one hundred feet from the building where the defendant had

been raising pigs. The lawn mower had been purchased in late March or

April of 2006, about the same time Barnes started housing pigs at the

acreage. James last recalled seeing the mower on April 3, 2007. A tire and

rim for a pickup truck parked outside the shed were also missing.

      Approximately two months later, on June 6, 2007, a deputy county

sheriff received information that led him to a pawnshop in Ames, Iowa.

Records obtained from the pawnshop revealed that, on April 4, 2007, Rex

pawned a riding lawn mower fitting the description of the one taken from the

acreage.    At the same time, Rex pawned a video game system and some

games.     Rex’s signature and fingerprint were contained on the paperwork

completed for these transactions.

      A former employee of the pawnshop recalled that two people brought

the lawn mower into the pawnshop, a male and a female.             The female

identified herself as Brandi Rex and was the person who signed the

paperwork.     The former employee estimated the woman was in her late

twenties or early thirties and the male was ten to fifteen years older than the

woman, though he could not identify the defendant when he saw the

defendant at his deposition. At trial, Rex testified she was twenty-eight. The

defendant was thirty-nine.

      The riding lawn mower was subsequently sold to Eric Dalaba on

June 5, 2007, and was retrieved by the deputy sheriff on June 7. James
                                      4

Bellcock positively identified the lawn mower as the one taken from his

machine shed.

      At trial, several witnesses presented testimony tending to connect

Barnes to the lawn mower’s disappearance. Douglas Geibe testified that he

had known the defendant for about a year and a half and that, in the spring

or summer of 2007, Barnes was at Geibe’s residence when a discussion

about a lawn mower ensued. According to Geibe, they were sitting around

talking when Geibe mentioned he needed a new lawn mower. Barnes, Geibe

testified, told him he had access to a lawn mower that he was going to be

picking up the next day and asked if Geibe was interested in it. Barnes told

Geibe he was getting the lawn mower from his sister in payment for a debt

she owed him on some hogs she had sold. Although Geibe indicated he was

interested in the lawn mower and asked Barnes to bring it over, he testified

Barnes never did, and he had no further discussions with the defendant

about any lawn mowers.

      Rex also testified at the defendant’s trial. According to Rex, between

March and August 2007, she was living in Lake City, Iowa, and dating the

defendant. During this period, she claimed the defendant talked about his

sister and said “[n]ot very good things.” In particular, he told Rex that his

sister had sold some hogs that cost him $1600, and he acted “real mad”

about it. He also made comments about wanting to burn down his sister’s

house. He made those statements, according to Rex, before the lawn mower

was stolen. Rex stated Barnes told her about the lawn mower the Bellcocks

had at their farm.

      Rex further testified that, on April 4, 2007, she was with the defendant

and Sayer when they retrieved a riding lawn mower from a farm near

Lake City where the defendant had left it the previous night.       The lawn

mower was in a truck covered with a blue tarp. Defendant initially told Rex
                                        5

he had obtained the lawn mower in trade for some tattoo work he had done.

They took the lawn mower to the Ames pawnshop where Rex signed the

necessary paperwork, asserting she was the owner of the lawn mower,

because she was the only one with a valid identification card. She testified

Barnes was standing by her while she took care of the sale.         She also

pawned Sayer’s game system because he was underage and could not pawn

it himself.

      After the lawn mower was pawned, Rex testified Barnes informed her

the lawn mower was stolen.       She recalled the defendant told her he had

knocked a couple of boards out of the back wall of the shed to remove the

lawn mower because the doorway of the shed was blocked by a tractor.

Based upon her involvement in pawning the lawn mower, Rex was charged

with theft and burglary.     As part of a plea agreement, Rex testified she

pleaded guilty to tampering with records and received a suspended sentence

in exchange for agreeing to testify at the defendant’s trial.

      Sayer also testified at the defendant’s trial. According to Sayer, the

night before he accompanied the defendant and Rex to the pawnshop, he

and Barnes and a number of other people were at Sayer’s house drinking

beer. During the evening, Barnes approached him and asked him to help

him steal a lawn mower. Sayer refused. After finding someone else to help

him, Barnes left the gathering in his truck.      When he returned about an

hour and a half later, he told Sayer his truck was parked at one Dilly’s farm

about four miles north of Lake City and that they had gotten the lawn

mower. Later that evening, Barnes asked Sayer if he wanted to help him

pawn the lawn mower, and Sayer agreed.

      The next morning Sayer took Barnes and Rex out to the Dilly farm

where the truck with the lawn mower had been left. The lawn mower was in

back, covered with a blue tarp. On the way to the pawnshop, they stopped
                                             6

at a hardware store to obtain a key, as Barnes told Sayer he didn’t have a

key to the lawn mower.          Sayer testified he walked around the pawnshop

while Rex pawned the lawn mower and that Barnes stood by Rex while she

completed the paperwork.

       On January 17, 2008, the jury found the defendant guilty of burglary

in the third degree and theft in the second degree.                They also found the

defendant had two prior felony convictions.                    The court denied the

defendant’s motion for new trial. Barnes received an indeterminate fifteen-

year sentence on each count.            The sentences were ordered to be served

consecutively.

       II. Issues on Appeal.

       Barnes raises three issues on appeal. First, Barnes asserts trial

counsel was ineffective for eliciting and for failing to object to evidence of

other bad acts and for failing to request the jury receive an instruction on

the requirement of corroboration of accomplice testimony.                     Second, the

defendant claims the trial court applied the wrong standard to his motion for

new trial and erred in failing to grant the motion. Third, Barnes asserts the

court erred in imposing consecutive sentences without giving any reason for

doing so.

       We transferred the case to the court of appeals. Initially, the court of

appeals issued an order remanding the defendant’s case to the district court

for reconsideration of the defendant’s motion for new trial. The district court

found that defendant’s conviction was not contrary to the weight of the

evidence. 1 On the merits, the court of appeals reversed and remanded the

case for a new trial on the ground trial counsel was ineffective for failing to


       1The  defendant has not further challenged that finding, and therefore, we give the
defendant’s claim that the trial court applied the wrong standard on his motion for new trial
no further consideration.
                                      7

request a corroboration instruction.      The State filed an application for

further review, which we granted.

      III. Ineffective-Assistance-of-Counsel Claims.

      To prevail on an ineffective-assistance-of-counsel claim, a defendant

must show:     “(1) counsel failed to perform an essential duty; and (2)

prejudice resulted.”   State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008).

Normally    ineffective-assistance-of-counsel   claims    are   brought      in

postconviction relief actions. “We will address such claims on direct appeal

only if we determine the development of an additional factual record would

not be helpful and one or both of these elements can be decided as a matter

of law.” State v. Dudley, 766 N.W.2d 606, 620 (Iowa 2009).

      Proof of the first prong of this claim requires a showing that counsel’s

performance fell outside the normal range of competency.          Id.   “ ‘Trial

counsel’s performance is measured objectively by determining whether

counsel’s assistance was reasonable, under prevailing professional norms,

considering all the circumstances.’ ” State v. Vance, 790 N.W.2d 775, 785

(Iowa 2010) (quoting State v. Lyman, 776 N.W.2d 865, 878 (Iowa 2010)).

      Proof of the second prong requires a showing by the defendant of a

reasonable probability that, but for counsel’s unprofessional errors, the

results of the proceeding would have been different.     State v. Artzer, 609
N.W.2d 526, 531 (Iowa 2000). “In determining whether this standard has

been met, we must consider the totality of the evidence, what factual

findings would have been affected by counsel’s errors, and whether the effect

was pervasive or isolated and trivial.” State v. Graves, 668 N.W.2d 860, 882–

83 (Iowa 2003) (citing Strickland v. Washington, 466 U.S. 668, 695–96, 104
S. Ct. 2052, 2069, 80 L. Ed. 2d 674, 698 (1984)). “[I]t is the defendant’s

burden to demonstrate a reasonable probability of a different result.” State

v. Reynolds, 746 N.W.2d 837, 845 (Iowa 2008).
                                       8

      A. Failure to Request Corroboration Instruction. Barnes contends

he received ineffective assistance because trial counsel failed to request a

jury instruction on corroboration of accomplice testimony. He contends both

Rex and Sayer were accomplices and the jury should have been instructed

that their testimony must be independently corroborated.

      1. Underlying principles. The rules related to jury instructions in civil

cases also apply to the trial of a criminal case. Iowa R. Crim. P. 2.19(5)(f).

“Therefore, the court is required to ‘instruct the jury as to the law applicable

to all material issues in the case.’ ” State v. Shanahan, 712 N.W.2d 121, 141

(Iowa 2006) (quoting Iowa R. Civ. P. 1.924).

      Iowa Rule of Criminal Procedure 2.21(3) provides:

      A conviction cannot be had upon the testimony of an accomplice
      or a solicited person, unless corroborated by other evidence
      which shall tend to connect the defendant with the commission
      of the offense; and the corroboration is not sufficient if it merely
      shows the commission of the offense or the circumstances
      thereof.

      We have defined an accomplice as “ ‘a person who willfully unites in,

or is in some way concerned in the commission of a crime.’ ”            State v.

Berney, 378 N.W.2d 915, 917 (Iowa 1985) (quoting State v. Johnson, 318
N.W.2d 417, 440 (Iowa 1982)). In general, a person is an accomplice if he or

she could be charged and convicted of the same offense for which the

defendant is on trial.   Id.; accord State v. Douglas, 675 N.W.2d 567, 571

(Iowa 2004).   It is not enough, however, to show mere knowledge of the

contemplation of a crime or mere presence at the time and place of the

crime; it must be established by a preponderance of the evidence the witness

was in some way involved in the commission of the crime.          Douglas, 675
N.W.2d at 571. When the facts are not in dispute or susceptible to different

inferences, whether a witness is an accomplice is a question of law for the
                                            9

court.     Id.    However, where the facts are disputed or susceptible to more

than one interpretation, the question is one for the jury. Id.

         The requirement of accomplice corroboration serves two purposes:

         [I]t tends to connect the accused with the crime charged, and it
         serves as a counterweight against the dubious credibility of an
         accomplice, whose motivation to testify is suspect because the
         person would have a natural self interest in focusing the blame
         on the defendants.

Berney, 378 N.W.2d at 918. “Corroborative evidence need not be strong as

long as it can fairly be said that it tends to connect the accused with the

commission of the crime and supports the credibility of the accomplice.” Id.

However, “the testimony of one accomplice may not corroborate the

testimony of another accomplice.” Douglas, 675 N.W.2d at 572.

         2. Analysis. We assume, without deciding, that Rex and Sayer met

the definition of accomplices, thereby triggering counsel’s duty to ask for a

corroboration instruction, and focus instead on whether Barnes was

prejudiced by counsel’s failure to request a corroboration instruction. See

State v. Lane, 743 N.W.2d 178, 184 (Iowa 2007) (noting the court may

dispose of an ineffective-assistance-of-counsel claim if the defendant fails to

meet either the duty or the prejudice prong).              Based upon the evidence,

Barnes has failed to meet his burden of demonstrating there was a

reasonable probability of a different result if counsel had requested, and the

jury had been given, an accomplice instruction. 2

         We begin with the testimony of the alleged accomplices:                Rex and

Sayer. According to Rex, she was Barnes’ girlfriend, and she accompanied

Barnes upon his return to Iowa in March 2007.                    Rex recalled Barnes’


         2There
              is no need to preserve this ineffective-assistance claim for further
development of the record, as the determination of prejudice for this particular claim is
made based on a review of the evidence introduced at trial. Therefore, the necessary record
is before us.
                                      10

negative comments about his sister and that the Bellcocks kept a lawn

mower on their property. Rex testified that she was with Barnes and Sayer

when they retrieved a riding lawn mower that had been taken from the

Bellcocks’ farm and left at Dilly’s farm, already loaded in a truck and covered

with a tarp, on April 4, 2007, the same day she pawned the lawn mower in

Ames. She asserted Barnes was standing by her in the pawnshop while she

took care of the sale. She also testified that Barnes eventually told her the

lawn mower was stolen and described how he had removed the lawn mower

from the shed by knocking out a couple of boards. Sayer testified that, on

the way to pawn the stolen lawn mower, the group stopped at a hardware

store to get a key made for the lawn mower because Barnes did not have

one.

       Rex’s testimony connecting Barnes to the theft of the lawn mower was

corroborated by the testimony of several nonaccomplices. Rex’s testimony

the defendant knew about the lawn mower stored at his sister’s acreage is

supported by the Bellcocks’ testimony that the lawn mower was on the

property at the same time the defendant was raising his pigs there. Rex’s

testimony that Barnes contended his sister owed him money is corroborated

by Geibe’s testimony that Barnes asserted the Bellcocks owed him money for

the sale of some pigs and that Barnes was getting a mower from his sister in

exchange for the debt. Her testimony that Barnes stole the lawn mower by

knocking a couple of boards out of the back wall of the shed to remove the

lawn mower because the doorway was blocked by a large object was

corroborated by James Bellcock’s testimony that a tractor blocked the

doorway of the shed, a piece of the shed wall had been removed, and it

appeared the lawn mower had been removed through that opening. Finally,

an employee of the pawnshop testified Rex was accompanied by a man who

appeared ten to fifteen years older than Rex, a description that fit Barnes but
                                                11

did not fit Sayer and corroborated Rex’s testimony that Barnes stood by her

while she took care of the sale of the lawn mower at the pawnshop.

         Sayer’s    testimony       connecting       Barnes    to   the   theft     was   also

corroborated. Sayer testified that, on the way to the pawnshop, they stopped

to have a key made for the lawn mower because Barnes did not have a key.

The fact that Barnes would not have had the key to the stolen lawn mower

was supported by the testimony of James Bellcock that the key was not kept

with the lawn mower, but was kept at the Bellcock residence.

         We conclude the defendant has failed to establish a reasonable

probability       exists    that,   had   his   attorney      requested    a    corroboration

instruction, the outcome of the defendant’s trial would have been different.

First,    given     the     abundant      evidence     corroborating      the     accomplices’

testimonies, it is highly unlikely the jury would not have found adequate

corroboration.       Second, even if the jury had been properly instructed and

found the corroboration insufficient, the remaining evidence was so

persuasive in proving the defendant’s guilt that we are not convinced there is

a reasonable probability the outcome of the trial would have been different.

Therefore, defendant has failed to establish that, had the jury been given an

instruction on accomplice corroboration, there was a reasonable probability

the jury would have come to a different conclusion regarding the defendant’s

guilt. The court of appeals erred in finding the defendant met his burden of

establishing ineffective assistance of counsel on this issue.

         B. Eliciting and Failing to Object to the Admission of Other Bad

Acts Evidence.             Barnes claims evidence of two separate other bad acts

allegedly committed by him were improperly presented to the jury.                         The

evidence involved Barnes’ alleged involvement in the theft of a tire and rim

from the Bellcocks’ acreage and his alleged threat to burn down his sister’s
                                     12

house. After reviewing the underlying principles governing the admissibility

of other bad acts evidence, we shall address each instance in turn.

      1. Underlying principles. Iowa Rule of Evidence 5.404(b) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to
      prove the character of a person in order to show that the person
      acted in conformity therewith. It may, however, be admissible
      for other purposes, such as proof of motive, opportunity, intent,
      preparation, plan, knowledge, identity, or absence of mistake or
      accident.

Thus, while other bad acts are inadmissible to show a defendant’s propensity

for criminal conduct, they may be admissible if offered for an appropriate

purpose, such as establishing motive or intent. See State v. Reynolds, 765
N.W.2d 283, 289 (Iowa 2009). If the evidence is found to be relevant and

material to a legitimate issue in the case other than the defendant’s

propensity for criminal conduct, a determination must be made as to

whether the probative value of the evidence on the issue for which it is

offered substantially outweighs the danger of unfair prejudice to the

defendant.    Id.    In making its determination, the court considers the

following factors,

      the need for the evidence in light of the issues and the other
      evidence available to the prosecution, whether there is clear
      proof the defendant committed the prior bad acts, the strength
      or weakness of the evidence on the relevant issues, and the
      degree to which the fact finder will be prompted to decide the
      case on an improper basis.

State v. Taylor, 689 N.W.2d 116, 124 (Iowa 2004).

      2. Testimony regarding defendant’s alleged involvement in theft of tire

and rim.     On cross-examination, defense counsel elicited from James

Bellcock that when Bellcock reported the lawn mower stolen on April 6,

2007, he also reported a tire and rim were stolen from an old pickup truck

parked outside the machine shed.          Defense counsel further elicited

testimony from Rex concerning an incident when she was traveling back
                                          13

from Kansas with Barnes and their vehicle had a flat tire. According to Rex,

the defendant called his nephew, Steven Graber, and suggested Graber go

out to the Bellcocks’ property and take a tire from out there. Graber, she

testified, subsequently turned up with a tire. Rex testified that she could not

recall whether this tire incident occurred before or after the trip to the

pawnshop. 3 In closing argument, the State asserted that Barnes asked his

nephew to steal a tire and rim for him.

      On appeal, Barnes argues trial counsel was ineffective for failing to

object to the presentation of this incident of alleged other bad acts.

Specifically, Barnes contends the evidence supporting Barnes’ involvement

in the theft of the tire and rim was weak, it was not relevant, and it had a

tendency to improperly influence the jury.

      Clearly, the State’s comment on Barnes’ conduct in asking his nephew

to steal a tire and rim for him was an allegation of other bad acts. In this

case, however, it is undisputed the defense opened the door to this allegation

during its cross-examination of witnesses Bellcock and Rex. Therefore, the

question is not whether defense counsel was ineffective for failing to object to

the State’s argument, but whether defense counsel was ineffective in eliciting

this evidence in the first place. See, e.g., State v. Carey, 709 N.W.2d 547,

553 (Iowa 2006) (noting that, “[w]hile evidence of prior crimes is generally

inadmissible under [our rules of evidence], the ‘invited error’ doctrine entitles

the government to pursue inquiry into a matter, if evidence thereon was first

introduced by [the] defendant”).

      The State suggests defense counsel made a reasonable strategic

decision to elicit evidence of the theft of the tire and the defendant’s request


      3On  direct examination, Rex testified that, after she, Barnes, and Sayer left the
pawnshop on April 4, 2007, they had a flat tire. She further testified that a man named
Paul showed up, after a call from Sayer, with a tire he had bought.
                                       14

to his nephew. Based upon defense counsel’s opening statement, the State

surmises counsel was attempting to establish that other people were aware

of the property on the acreage and had a motive for stealing it. The State

contends that, although ultimately unsuccessful, it was a reasonable

strategy given the strong evidence against the defendant.

        “ ‘[C]laims of ineffective assistance involving tactical or strategic

decisions of counsel must be examined in light of all the circumstances to

ascertain whether the actions were a product of tactics or inattention to the

responsibilities of an attorney guaranteed a defendant under the Sixth

Amendment.’ ” Anfinson v. State, 758 N.W.2d 496, 501 (Iowa 2008) (quoting

Ledezma v. State, 626 N.W.2d 134, 143 (Iowa 2001)).           We conclude an

additional factual record, providing trial counsel an opportunity to address

this issue, is necessary.      Therefore, we preserve defendant’s claim of

ineffective assistance of counsel for postconviction relief. State v. Johnson,

784 N.W.2d 192, 198 (Iowa 2010).

        3. Defendant’s statement regarding desire to burn down his sister’s

house. On direct examination, the prosecutor asked Rex what Barnes had to

say about his sister. In response, Rex answered, “Not very good things.” On

further probing by the prosecutor, Rex stated Barnes told her about the pigs

he had been raising and that he wasn’t very happy that his sister had sold

them.    She stated “he acted real mad about it.”     She also testified that a

couple of times, before the lawn mower was stolen, Barnes remarked to the

effect that “if he could he’d burn [his sister’s] house down.” The prosecutor,

in closing argument, mentioned Barnes’ desire to see his sister’s house

burned down as an indication of the defendant’s motive.

        Barnes claims trial counsel was ineffective for failing to object to the

introduction of testimony regarding Barnes’ threat of arson. This argument

is without merit.      First, the defendant mischaracterizes the testimony.
                                      15

According to Rex, Barnes did not threaten literally to burn down his sister’s

house.    He merely stated that “if he could,” he would.        There was no

indication his remarks were other than rhetorical in nature, a venting of his

anger toward his sister.    Second, as the State pointed out in its closing

argument, defendant’s remarks were important to show the relationship

between the defendant and his sister. The defendant was angry at his sister

for selling his pigs without his knowledge, he felt she owed him, and he

wanted to get back at her. One way to do this would be to steal her lawn

mower. Thus, the evidence was probative of a material issue in the case, the

defendant’s motive to deprive his sister of her property. The probative value

of the testimony was not substantially outweighed by the danger of unfair

prejudice to the defendant, as there was no evidence the defendant was

threatening to actually burn down his sister’s house. From the testimony, a

reasonable jury would understand the defendant’s comments were his way

of expressing his anger at his sister.      We conclude, therefore, that this

evidence was admissible, and any objection by counsel to its admission

would have been futile.    Consequently, counsel did not breach a duty in

failing to object to it. See State v. Horness, 600 N.W.2d 294, 298 (Iowa 1999)

(stating counsel is not ineffective for failing to make an objection that has no

merit).

      IV. Reasons for Consecutive Sentences.

      Barnes was sentenced to two indeterminate fifteen-year sentences to

be served consecutively. Barnes asserts the trial court erred in failing to give

reasons for the sentences to be ordered consecutively.

      We review the district court’s sentence for an abuse of discretion.

State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003). An abuse of discretion is

found when the court exercises its discretion on grounds clearly untenable

or to an extent clearly unreasonable.      State v. Laffey, 600 N.W.2d 57, 62
                                      16

(Iowa 1999). Our rules of criminal procedure require a sentencing judge to

state the reasons for a particular sentence on the record. See Iowa R. Crim.

P. 2.23(3)(d) (“The court shall state on the record its reason for selecting the

particular sentence.”); see also State v. Johnson, 445 N.W.2d 337, 342–43

(Iowa 1989).     This requirement includes giving reasons for imposing

consecutive sentences. Evans, 672 N.W.2d at 331–32; State v. Jacobs, 607
N.W.2d 679, 690 (Iowa 2000). “Although the reasons need not be detailed,

at least a cursory explanation must be provided to allow appellate review of

the trial court’s discretionary action.” Jacobs, 607 N.W.2d at 690.

      A review of the sentencing transcript reveals the sentencing court gave

sufficient and thoughtful consideration to the defendant’s sentences.       The

court discussed at length the reasons for its selection of the sentence it was

about to issue. Specifically, the court noted the defendant’s long criminal

history, the majority of which dealt with crimes involving the taking of other

people’s property, burglary, and going places where it was illegal for him to

go; his lack of any real work experience; and the court’s belief the defendant

just did not “get it,” had no understanding of the rehabilitation process, and

did not understand that he was not supposed to take other people’s

property.   The court then concluded that the best way to assist the

defendant and to protect society was to “take him out of society and remove

him . . . [so that] he’s not going to be taking other people’s property.” The

court concluded by stating, “So the best way, Mr. Barnes, that I can assist

you, the best way I can assist the public and protect society, is the sentence

that I am going to now give to you.” The court then proceeded to order the

defendant to serve fifteen years on each of the two counts and ordered the

sentences to be served consecutively.       The court’s reasons for ordering

consecutive sentences were clearly expressed in its overall explanation for

the sentence it imposed. See State v. Keopasaeuth, 645 N.W.2d 637, 642
                                      17

(Iowa 2002); State v. Jacobs, 644 N.W.2d 695, 700 (Iowa 2001).           The

defendant’s challenge to his sentence is without merit.

      V. Disposition.

      We vacate the decision of the court of appeals reversing the

defendant’s convictions for burglary and theft on the ground trial counsel

was ineffective for failing to request a corroboration instruction and affirm

the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.